GRAY, C.
The defendant appeals from a judgment convicting him of the crime of forgery. Compton, a codefendant of Davis in the information in this case, was tried and convicted in the superior court in Los Angeles county, and from such conviction he appealed, and this court reversed the judgment, holding four of the instructions of the court to the jury to he erroneous. (See People v. Compton, 123 Cal. 403.) The same instructions were repeated on the trial of the defendant Davis.
On the authority of that case (People v. Compton, supra), and for the reasons therein stated, I advise that the judgment herein he reversed.
Haynes, C., and Chipman, C., concurred.
For the reasons given in the foregoing opinion the judgment is reversed. Henshaw, J., Temple, J., McFarland, J.